   Case 1:21-cv-00669-LPS Document 1 Filed 05/07/21 Page 1 of 10 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 INVITAE CORPORATION,                                   )
                                                        )
        Plaintiff,                                      )   Case No. ________________
                                                        )
        v.                                              )   JURY TRIAL DEMANDED
                                                        )
 NATERA, INC.,                                          )
                                                        )
        Defendant.                                      )
                                                        )

                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Invitae Corporation (“Invitae” or “Plaintiff”) for its complaint against Defendant

Natera, Inc. (“Natera” or “Defendant”) alleges as follows:

                                  NATURE OF THE ACTION

       1.      This action arises under 28 U.S.C. §§ 1331 and the United States Patent Act, 35.

U.S.C. § 100 et seq.

       2.      Plaintiff brings this action to halt Natera’s infringement of U.S. Patent No.

10,604,799 (“the ’799 Patent”) (attached hereto as Exhibit 1) pursuant to its rights under the Patent

Laws of the Unites States, 35 U.S.C. § 1, et seq.

                                         THE PARTIES

       3.      Invitae is a corporation organized and existing under the laws of the State of

Delaware, and is the owner of the ’799 Patent pursuant to a March 2021 assignment agreement

appearing at Reel/Frame No. 055921/0838 of the USPTO Patent Assignment Database.

       4.      Invitae is a leading medical genetics company whose mission is to bring

comprehensive genetic information into mainstream medicine to improve healthcare for billions


                                                    1
   Case 1:21-cv-00669-LPS Document 1 Filed 05/07/21 Page 2 of 10 PageID #: 2




of people. Invitae’s goal is to aggregate the world’s genetic tests into a single service with higher

quality, faster turnaround time, and lower prices.

          5.        On information and belief, Natera is a company organized and existing under the

laws of Delaware, with its principal place of business at 201 Industrial Rd., San Carlos, California

94070.         Natera provides a non-invasive test for minimal residual disease that it markets under the

tradename “SignateraTM.”          On information and belief, Natera performs the SignateraTM test at its

facility in San Carlos, California.

                                     JUSRISDICTION AND VENUE

          6.        This action arises under the Patent Laws of the United States of America, 35

U.S.C. § 1 et seq. This Court has federal question jurisdiction under 28 U.S.C. § 1331 and 28

U.S.C. § 1338(a) because this is a civil action arising under the Patent Act.

          7.        This Court has personal jurisdiction over Natera because Natera is incorporated in

Delaware. Natera has purposefully availed itself of the benefits and protections of Delaware state

law by incorporating under Delaware law.

          8.        This Court also has jurisdiction over Natera because Natera has availed itself of this

forum, initiating civil actions in this jurisdiction, including Natera, Inc. v. ArcherDX, Inc., et al.,

C.A. 20-125 LPS (D. Del. 2020).

          9.        Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c), and 1400(b)

because Natera is a Delaware corporation, and Delaware is a convenient forum for resolution of

the parties’ disputes set forth herein.

                                             BACKGROUND

          10.       Plaintiff repeats and re-alleges the foregoing paragraphs as if set forth specifically

herein.


                                                      2
   Case 1:21-cv-00669-LPS Document 1 Filed 05/07/21 Page 3 of 10 PageID #: 3




        11.      The ’799 Patent is entitled “Sequence Assembly,” and the claimed inventions were

invented by Gregory Porreca and Caleb Kennedy, leading researchers in DNA sequencing

technology and genomics.      The ’799 Patent claims and discloses novel techniques for improving

the performance of DNA sequencing technology by allowing researchers to better extract the full

scope of available information that results from modern DNA sequencing platforms so that

mutations in an individual’s DNA can be identified with enhanced specificity.

        12.      As the ’799 Patent explains, “[n]ext-generation sequencing (NGS) technologies

include instruments capable of sequencing more than 1014 kilobase-pair (kbp) of DNA per

instrument run. Sequencing typically produces a large number of independent reads, each

representing anywhere between 10 to 1000 bases of the nucleic acid.” Ex. 1 at 1:28-33.         To

determine whether the DNA carries a mutation, however, these “independent reads” must be

reassembled into stretches of DNA sequence of sufficient length to reveal the presence of the

mutation.

        13.      As the ’799 Patent explains, prior art techniques for utilizing such DNA sequence

information were “problematic,” and suffered from accuracy problems such that it was impossible

to detect certain kinds of key mutations using DNA sequencing technology:

        Another sequence assembly technique involves aligning each individual read to a
        reference. This assembly technique is problematic because very short reads (e.g.,
        50 bp or less) may align well in a number of places on a very long reference (e.g.,
        5 million bp). With a number of equally good positions to align to, aligning a read
        to a reference offers little positional accuracy. Also, particularly with very short
        reads, long indels can be difficult or impossible to detect.

Id. at 2:7-14.

        14.      Likewise, the ’799 Patent explains that existing techniques for reassembling the

independent sequence reads did a “poor job” of interpreting certain kinds of mutations:

        Existing methods of read assembly do not offer the positional accuracy of a contig-
        based alignment while including detailed information from each read. Further, due
                                                3
   Case 1:21-cv-00669-LPS Document 1 Filed 05/07/21 Page 4 of 10 PageID #: 4




       to limitations in alignment algorithms, existing methods do a poor job of correctly
       interpreting certain mutations (e.g., indels near the ends of reads, substitutions near
       indels).

Id. at 2:21-26.    More specifically, the ’799 Patent explains that existing techniques imposed an

undesirable trade-off between detecting different kinds of mutations:

       Existing approaches to alignment involve algorithms with good mismatch
       sensitivity at the expense of indel sensitivity or good indel sensitivity at the expense
       of mismatch sensitivity. For example, if an alignment is to detect mismatches with
       sufficient fidelity, then it is likely that some indels will be missed.

Id. at 1:62-67.

       15.        In view of these problems, the ’799 Patent teaches and claims a new technique for

improving DNA sequencing technology by enhancing sequence read assembly.               Representative

claim 1 of the ’799 Patent is listed below:

                  1. A method for assembling sequence reads, the method comprising:
                         obtaining a sample comprising template nucleic acid;
                         sequencing the template nucleic acid to generate a plurality of sequence
                         reads;
                         inputting a reference genome and said plurality of sequence reads into
                         a computer system comprising a processor coupled to a non-transitory
                         memory to perform the steps of:
                                 assembling a contig from at least some of the plurality of
                                 sequence reads;
                                 identifying a plurality of contig:reference descriptions of
                                 mutations by aligning the contig to said reference genome;
                                 identifying a plurality of read:contig descriptions by aligning
                                 each of the plurality of sequence reads to the contig; and
                                 combining the contig:reference descriptions with the
                                 read:contig descriptions to produce read:reference descriptions
                                 to map positional information of mutations found in the
                                 individual reads relative to the reference.
Briefly, the claimed techniques of the ’799 Patent utilize a multi-step assembly approach in which

DNA sequencing reads are grouped into “contigs” and aligned to a reference genome, and then the

original individual reads are re-aligned to the “contigs.”       The resulting alignments are then

utilized to generate precise positional information regarding the locations of mutations in the

                                                   4
   Case 1:21-cv-00669-LPS Document 1 Filed 05/07/21 Page 5 of 10 PageID #: 5




sample DNA.      Far from being routine or conventional, this approach reflected a novel advance

that has become widely adopted in the industry to improve the performance of DNA sequencing

technology.

       16.     The claimed techniques of the ’799 Patent are not directed to an abstract idea or

natural law, but are rather directed to a concrete technique that is used solely in conjunction with

DNA sequencing technology of the kind that generates multiple independent reads.       The claimed

invention improves upon and realizes the full potential of such DNA sequencing technology.        In

this regard, the claimed techniques of the ’799 Patent expressly require “obtaining a sample

comprising template nucleic acid,” and then “sequencing” the “template nucleic acid” to generate

a “plurality of sequence reads.”       In particular, the claimed inventions improve upon the

predominant technology platform (Illumina) that was in use at the time of filing and even today,

which generates DNA sequencing reads that are short and hence present particular challenges with

respect to detection of certain kinds of mutations.   While offering a specific improvement to DNA

sequencing technology, the claimed inventions of the ’799 Patent are not pertinent to other

techniques for genomic analysis that produces different types of data, such as the use of

microarrays.

       17.     The claimed combination of steps in the '799 Patent is not routine and conventional,

and neither are the individual steps claimed in the '799 Patent. By way of example only, the

claims of the ’799 Patent recite the following steps:

   identifying a plurality of contig:reference descriptions of mutations by aligning the contig
   to said reference genome;
   identifying a plurality of read:contig descriptions by aligning each of the plurality of
   sequence reads to the contig; and
   combining the contig:reference descriptions with the read:contig descriptions to produce
   read:reference descriptions to map positional information of mutations found in the
   individual reads relative to the reference.


                                                  5
   Case 1:21-cv-00669-LPS Document 1 Filed 05/07/21 Page 6 of 10 PageID #: 6




The individual step of generating “contig:reference descriptions of mutations,” was not routine

and conventional at the time, but rather represented a new approach to the assembly of DNA

sequencing data.      The same is true for the step of generating “read:contig descriptions,” and the

subsequent combination of the “contig:reference” and “read:contig” descriptions.           Neither of

these steps were in use prior to the claimed invention, and hence could not have been routine and

conventional.

        18.       The claims of the ’799 Patent encompass an inventive concept that improved upon

the prior art.    Specifically, by using the claimed technique, researchers can overcome the tradeoff

in mutation detection capability that was inherent in the prior art and perform analyses that were

previously thought intractable.     This inventive concept is repeatedly detailed in the specification:

    By these methods, positional accuracy of reads is obtained and the limitations of a tradeoff
    between substitution sensitivity and deletion sensitivity are overcome. By combining data
    in this way, an accurate and sensitive interpretation of the nucleic acid is obtained and an
    accurate description of a genotype including an identity and a location of a mutation on an
    organism's genome is reported.
Id. at 2:53-58.

    The output of the local alignment, describing the read compared to the contig, can be
    combined with the output of the reference alignment, describing the contig compared to
    the reference. This combination gives, for any mutation detected in the nucleic acid, a
    description of that mutation relative to the reference genome. Wild type and mutant alleles
    including specific mutations can be identified. Mutation patterns previously thought to
    pose particular difficulty (e.g., long indels, indel-proximal substitutions, and indels near
    the ends of reads) are identified with fidelity. Methods of the invention can perform, with
    high-throughput data using existing computer power, sequencing and genotyping analyses
    that were previously computationally intractable.
    By combining information in this way, the limitations of a tradeoff between substitution
    sensitivity and deletion sensitivity is overcome. The output includes an accurate and
    sensitive interpretation of the subject nucleic. This provides an accurate description of a
    genotype including an identity and a location of a mutation on an organism's genome.

Id. at 4:38-57.

        19.       In or around August 2017, Natera began selling and offering to sell its commercial

liquid biopsy test for cancer diagnostic, which it refers to by the trade name SignateraTM. Ex. 2

at 17 [NTRA’s 2017 10-K].         On information and belief, in or around May 2019, Natera began

                                                   6
   Case 1:21-cv-00669-LPS Document 1 Filed 05/07/21 Page 7 of 10 PageID #: 7




selling or offering to sell the test for clinical use as a laboratory developed test at its CLIA

laboratory operating in San Carlos, California (“CLIA laboratory”).          Ex. 3 at 15 [NTRA’s 2019

10-K].

         20.      Technical literature describing the technology underlying the SignateraTM test

explains that it involves collecting tissue and whole blood samples from patients, performing

analysis on them to determine somatic mutations, and generating a custom PCR panel for

monitoring. See Ex. 4 [Signatera: A personalized, tumor-informed approach to detect molecular

residual disease with high sensitivity and specificity].

         21.      When Natera performs the SignateraTM test, Natera infringes literally or under the

doctrine of equivalents at least claim 1 of the ’799 Patent.     As set forth in the scientific literature,

the SignateraTM test includes performing whole exome sequencing to compare the sequence from

tumor tissue with that from matched whole blood to determine a set of 16 somatic single-nucleotide

variants.      See Exhibit 4 [A personalized, tumor-informed approach to detect molecular residual

disease with high sensitivity and specificity].         On information and belief, Natera carries out

identification of somatic mutations using the tool Genome Analysis Toolkit (“GATK”)

HaplotypeCaller or a method that implements a similar analysis, such as Mutect2. See, e.g., Ex.

5 [https://gatk.broadinstitute.org/hc/en-us/articles/360037593851-Mutect2].           Upon information

and belief, Natera carries out this process when it performs the SignateraTM test.

         22.      As an example, a preliminary and exemplary claim chart detailing Natera’s

infringement of at least claims 1 and 5 of the ’799 Patent is attached hereto as Exhibit 6.           This

chart is not intended to limit Plaintiff’s right to modify it, to provide other claim charts, or to allege

that other activities of Natera infringe the identified claims, or any other claims of the ’799 Patent

or any other patents.     Exhibit 6 is hereby incorporated by reference in its entirety. Each claim


                                                    7
   Case 1:21-cv-00669-LPS Document 1 Filed 05/07/21 Page 8 of 10 PageID #: 8




element in Exhibit 6 that is mapped to the SignateraTM test shall be considered an allegation within

the meaning of the Federal Rules of Civil Procedure and therefore a response to each claim element

is required.

                                               COUNT I

          23.   Plaintiff repeats and re-alleges the foregoing paragraphs as if set forth specifically

herein.

          24.   On March 31, 2020, the United States Patent and Trademark Office duly and legally

issued U.S. Patent No. 10,604,799 B2, entitled “Sequence Assembly.”         A copy of the ’799 Patent

is attached as Exhibit 1.

          25.   Gregory Porreca and Caleb Kennedy are the sole and true inventors of the ’799

Patent.    By operation of law and as a result of written assignment agreements, Invitae obtained

the entire right, title, and interest to and in the ’799 Patent.

          26.   Natera has infringed and continues to infringe one or more claims of the ’799 Patent

pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by performing within

the United States without authority the SignateraTM test.      As an example, attached as Exhibit 6 is

a preliminary and exemplary claim chart detailing Natera’s infringement of these claims of the

’799 Patent.    This chart is not intended to limit Plaintiff’s right to modify the chart or to allege

that other activities of Natera infringe the identified claims or any other claims of the ’799 Patent

or any other patents.

          27.   Exhibit 6 is hereby incorporated by reference in its entirety. Each claim element

in Exhibit 6 that is mapped to Natera’s SignateraTM test shall be considered an allegation within

the meaning of the Federal Rules of Civil Procedure and therefore a response to each claim element

is required.


                                                    8
   Case 1:21-cv-00669-LPS Document 1 Filed 05/07/21 Page 9 of 10 PageID #: 9




                                  DEMAND FOR JURY TRIAL

         28.    Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a jury trial on

all issues so triable.

                                      PRAYER FOR RELIEF

         WHEREFORE, Invitae prays for relief with respect to the ’799 Patent as follows:

         A.     A judgement that Natera has infringed the ’799 Patent and that the ’799 Patent is

valid;

         B.     Damages or other monetary relief, including, but not limited to, costs and pre- and

post-judgement interest, to Plaintiff;

         C.     An order enjoining Natera and its officers, directors, agents, servants, affiliates,

employees, divisions, branches, subsidiaries, parents, and all others acting in active concert

therewith from further infringement of the ’799 Patent; and

         D.     Such further and other relief as this Court deems proper and just, including, but not

limited to, a determination that this is an exceptional case under 35 U.S.C. § 285 and an award of

attorneys’ fees and costs to Plaintiff in this action.




                                                   9
Case 1:21-cv-00669-LPS Document 1 Filed 05/07/21 Page 10 of 10 PageID #: 10




Dated:   May 7, 2021                Respectfully submitted,

                                    FARNAN LLP
Of Counsel:

Edward R. Reines                    /s/ Michael J. Farnan
Derek C. Walter                     Brian E. Farnan (#4089)
Kaitlin Paulson                     Michael J. Farnan (#5165)
WEIL, GOTSHAL & MANGES LLP          919 North Market Street, 12th Floor
201 Redwood Shores Parkway          Wilmington, DE 19801
Redwood Shores, CA 94065            (302) 777-0300
Tel: (650) 802-3000                 farnan@farnanlaw.com
Fax: (650) 802-3100                 bfarnan@farnanlaw.com
edward.reines@weil.com              mfarnan@farnanlaw.com
derek.walter@weil.com
kaitlin.paulson@weil.com            Attorneys for Invitae Corp.




                                    10
